ORDER

PER CURIAM.
Appellant, Otis Wallace, appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of unlawful use of a weapon, RSMo section 571.030.1(1) (1994), and driving with a suspended license, RSMo section 302.321 (1994). We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of conviction is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).